PRESIDING JUSTICE TULLY, dissenting: I must respectfully dissent from the majority’s view. The trial court’s action in sustaining the State’s objection to defense counsel’s desire to argue IPI Criminal 2d No. 3.17, concerning accomplice liability, is at best, harmless. "The right to argue a cause in a criminal case is absolute, though subject to the discretionary power of the trial judge to control, within reasonable limits, how the right shall be enjoyed.” (People v. Jayne (1977), 52 Ill. App. 3d 990, 1012, 368 N.E.2d 422; see also People v. Diaz (1971), 1 Ill. App. 3d 988, 275 N.E.2d 210.) Absent an abuse of discretion, a trial court’s ruling regarding the character and scope of closing argument shall not be disturbed. People v. Guyon (1983), 117 Ill. App. 3d 522, 533-34, 453 N.E.2d 849. In this case I fail to perceive how the trial court abused its discretion. The thrust of the majority’s argument with regard to this issue is that because the trial court sustained the State’s objection, defense counsel was somehow prevented from arguing his case. I believe the trial court was merely emphasizing that it is its role to explain the law to the jury and not the function of counsel. Moreover, it is simply not fair to say that defendant was prevented from arguing to the jury that Thompson was not a credible witness. During summation, defense counsel extensively argued that Thompson’s testimony lacked credibility. Thompson was called a liar; defense counsel recited with specificity the answers given by Thompson in attacking his testimony of when he reported the incident to the police; and defense counsel repeatedly suggested that Thompson pointed the finger at defendant in order to protect himself and, in doing so, fabricated a story. Thus, defense counsel was afforded ample opportunity to attack Thompson’s veracity and did so zealously. Finally, even assuming, arguendo, that the trial court erred in sustaining the State’s objection, where is the prejudice to defendant? Even the majority opinion admits there was enough evidence to prove defendant guilty beyond a reasonable doubt. Furthermore, the jury was given Illinois Pattern Jury Instructions, Criminal, No. 3.17 (2d ed. 1981) and the trial court instructed the jury on it. Any possible error that may have occurred was cured by these instructions and, therefore, harmless. People v. Myles (1985), 131 Ill. App. 3d 1034, 476 N.E.2d 1333. Accordingly, I would affirm the judgment of the circuit court.